DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-8 and 12-20 of copending Application No. 16/091,300 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 does not recite odor absorption layer (C), however, instant claim 2 recites this limitation, therefore, it would have been obvious to incorporate layer (C).  Additionally, while instant claim 2 has the additional limitation of layer (C) being between layers (B and (D), given that it would have been obvious to have the barrier layer on the outside to prevent oxygen from depleting the oxygen absorbing layer, and the sealing layer on the inside in order to seal the body to itself to form a package, it would have been obvious to try the claimed order because it is one of only two options for the placement of layer (C). Further, this order of layers is obvious in view of Nakao et al. (US 2012/0064272 A1), which discloses that this order of layers can suppress odor while keeping high oxygen absorption ([0034]).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao et al. (US 2012/0064272 A1) in view of Ishizaki et al. (US 2002/0012808 A1).
Regarding claims 1, 4-7 and 14, Nakao discloses a multilayered body comprising an isolation layer (A) comprising an thermoplastic resin (i.e. sealing layer (A)), an oxygen absorption layer (B) comprising a thermoplastic resin (i.e. oxygen absorption layer (B)), an odor absorption layer (C) comprising a thermoplastic resin (i.e. odor absorption layer (C)) and an oxygen barrier layer (D) (i.e. oxygen barrier layer (D)) (abstract, [0017]-[0018], [0039], [0049], [0055], [0108]), wherein the body may be used to form a package for food ([0113]-[0114]), wherein layer (A) is on the inside and layer (D) is on the outside ([0036], Fig. 2), wherein layer (C) is between layers (B) and (D) ([0034]), wherein layer (A) may comprise an ionomer ([0041]).
Nakao does not disclose that the oxygen absorbing layer (B) comprises iron powder.

Nakao and Ishizaki are analogous art because they both teach about oxygen absorbing laminates.  It would have been obvious to one of ordinary skill in the art to incorporate the iron powder of Ishizaki into the oxygen absorbing layer (B) of the multilayered body/package of Nakao in order to improve the oxygen absorption properties of this layer and because it is known in the art to use this material for this purpose.
Regarding claim 5, while Nakano discloses using the body to make a food package (i.e. container), Nakao does not specifically recite packing and storing food in the packaging container.  However, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to do so in order to provide a packaged and stored food product that has the advantage of being protected from spoilage and odors.
	Regarding claim 6, while Nakano does not specifically recite that the food has a water activity of 0.3 or more and 1.0 or less, it is the examiner’s position that it would have been obvious to store any food product, including food products having a water activity of 0.3 or more and 1.0 or less in order to provide a packaged and stored food product that has the advantage of being protected from spoilage and odors.
Regarding claim 14, while Nakano does not specifically recite that the food is any of a chocolate confection and edible meat containing a lipid in an amount of 1% by mass or more and 50% by mass or less, it is the examiner’s position that it would have been obvious to store any food product, including any of a chocolate confection and edible meat containing a lipid in an amount of 1% by mass or more and 50% by mass or .
Claims 2-3, 8-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao et al. (US 2012/0064272 A1) and Ishizaki et al. (US 2002/0012808 A1), as applied to claim 1 above, in view of Markovich et al. (US 2008/00269388 A1).
Regarding claims 2, 3 and 8-9, modified Nakao discloses all of the claim limitations as set forth above.  Modified Nakao does not disclose that the odor absorption layer (C) comprises an inorganic base or that the inorganic base is an inorganic base having calcium.
Markovich discloses incorporating an inorganic base, such as calcium carbonate into a resin composition in order to provide odor absorption properties ([0018]).
Nakao and Markovich are analogous art because they both teach about odor absorption resin compositions.  It would have been obvious to one of ordinary skill in the art to incorporate the calcium carbonate of Markovich into the odor absorbing layer (C) of the multilayered body/package of Nakao in order to improve the odor absorption properties of this layer and because it is known in the art to use this material for this purpose.
Regarding claims 10 and 11, while Nakano discloses using the body to make a food package (i.e. container), Nakao does not specifically recite packing and storing food in the packaging container.  However, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to do so in order to provide a 
	Regarding claims 12 and 13, while Nakano does not specifically recite that the food has a water activity of 0.3 or more and 1.0 or less, it is the examiner’s position that it would have been obvious to store any food product, including food products having has a water activity of 0.3 or more and 1.0 or less in order to provide a packaged and stored food product that has the advantage of being protected from spoilage and odors.
Regarding claims 15-18, while Nakano does not specifically recite that the food is any of a chocolate confection and edible meat containing a lipid in an amount of 1% by mass or more and 50% by mass or less, it is the examiner’s position that it would have been obvious to store any food product, including any of a chocolate confection and edible meat containing a lipid in an amount of 1% by mass or more and 50% by mass or less in order to provide a packaged and stored food product that has the advantage of being protected from spoilage and odors.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880.  The examiner can normally be reached on 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C YAGER/Primary Examiner, Art Unit 1782